Citation Nr: 0603435	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  01-07 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of right knee chondromalacia, status post 
patellectomy, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits sought on 
appeal.  Thereafter, the appellant moved to Georgia, and his 
case fell under the jurisdiction of the Atlanta, Georgia RO.  
The Board notes that the appellant now resides in York, 
Pennsylvania.  

On appeal the veteran has raised questions whether new and 
material evidence has been submitted to reopen claims of 
entitlement to service connection for back, right ankle, and 
psychiatric disorders, each claimed as secondary to his 
service connected knee disorders.  He also has raised the 
issue of entitlement to a total disability evaluation based 
on individual unemployability.  These issues, however, are 
not currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
action.   


FINDINGS OF FACT

1.  Post service residuals of right knee chondromalacia, 
status post patellectomy are not manifested by ankylosis, or 
nonunion of the tibia and fibula with loose motion and 
requiring use of a brace, or by leg extension limited to 30 
degrees.

2.  Degenerative joint disease of the left knee is not 
manifested by a limitation of flexion to 30 degrees, or a 
limitation of extension to 15 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for postoperative residuals of right knee chondromalacia, 
status post patellectomy have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261, 
5262 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this instance, even though the veteran was 
not provided the aforementioned notice prior to the decision 
in February 2001, concerning the claim for increased 
evaluations for his right and left knee disabilities, he was 
not prejudiced by that failure.  In this regard, written 
notice provided in May and September 2004, amongst other 
documents, fulfill the requirements set forth under 
38 U.S.C.A. § 5103(a), to include any duty to inform the 
parties to submit all pertinent evidence in their possession.  
Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development 
to include the conduct of appropriate examinations.  Hence, 
VA has fulfilled its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the parties, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affects the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

II.  Increased evaluations

Background

Service connection for postoperative residuals of right knee 
chondromalacia, status post patellectomy, was established in 
a May 1979 rating decision, at which time a 20 percent rating 
was assigned under Diagnostic Code 5257.  In a January 2000 
rating decision the rating was increased to 30 percent 
effective from August 12, 1998.  The 30 percent rating has 
remained in effect since.

Service connection for degenerative joint disease of the left 
knee was established in a May 1979 rating decision, at which 
time a noncompensable evaluation was assigned under 
Diagnostic Code 5257.  By a July 1993 rating decision, the 
veteran's rating was increased to 10 percent.  The 10 percent 
rating has remained in effect.

The veteran was seen by a private physician in December 1998 
for bilateral knee pain.  He was noted to be unemployed.  
Physical examination revealed significant crepitation on left 
knee motion.  There was no left knee effusion, and the left 
knee showed excellent muscle tone.  The right knee showed a 
10 degrees loss of full flexion.  There was no valgus or 
varus instability, but McMurray's tests were suggestive of 
medial and lateral meniscus tears.  The examiner opined that 
the right knee may need an arthroplasty in time.

In February 1999, a Social Security Administration 
Administrative Law Judge found that the veteran to have 
severe impairments, in part, due to post operative residuals 
of a right knee patellectomy with residual degenerative 
arthritis, and left knee degenerative arthritis. 

At a September 1999 VA examination the appellant complained 
of right knee degenerative arthritis, with painful 
symptomatology, to include give way symptoms which occurred 
two or three times per day.  The appellant claimed that he 
was unable to work over the prior 10 years due to knee pain.  
Physical examination revealed a "remarkable" range of right 
knee motion.  The knees were stable to varus and valgus 
stresses, and posterior stresses.  Right knee anterior stress 
was difficult to measure due to skin contractures.  Each knee 
showed changes consistent with arthritis.  The assessment was 
that the veteran had a moderate right knee disorder, and a 
minimal left knee disorder.  

At his December 2000 VA examination, the veteran reported a 
history of surgery on his right knee because of pain.  There 
had been no injury.  In 1977, he had further surgery on the 
right knee with removal of part of his entire right patella.  
He now complained of constant pain in the right knee and 
reported instability.  It reportedly was stiff after 
prolonged sitting.  There was no definite locking of the 
right knee although the veteran had an episode of severe pain 
in 1999 lasting about two weeks that seemed to get better 
when it "popped back in".  

He reported left knee pain which he attributed to shifting 
weight onto the left knee from his right knee.  This 
reportedly started shortly after he developed the right knee 
problem.  The veteran indicated that left knee pain seemed to 
be getting worse, and that he had pain in that joint, as well 
as a grinding and popping sensation.  

The examination showed that the veteran was able to extend 
the right knee to 0 degrees and extend the left knee to10 
degrees of hyperextension.  He could flex the right knee to 
125 degrees and the left to 135 degrees.  There was no 
effusion of either knee.  There was moderate crepitus on 
ranging the right knee, and mild crepitus on ranging the left 
knee.  There was some right lateral joint line tenderness.  
The left patellar tendon was mildly tender.  There was no 
instability of either knee to varus or valgus stressing and 
Lachman's and drawer tests were negative bilaterally.  There 
was a four centimeter area of calcification in the lateral 
distal aspect of the right quadriceps tendon.  It was noted 
that this was smaller than the left patella and was more 
laterally placed.  He was able to extend both knees well 
against resistance.

Right knee x-ray studies showed that the patella had been 
resected though there was some dystrophic calcification.  
There were mild medial and lateral compartment degenerative 
changes.  

VA records dated in December 1999 show that the veteran was 
issued a right knee brace.  VA treatment records dated 
February to June 2001 note chronic knee pain and he was 
placed on pain medications.  

VA treatment records dated 1999 to 2004 show treatment for 
the veteran's bilateral knees.  In September 1999, the 
veteran reported that he was unable to exercise and had not 
worked in several years due to knee pain.  He indicated that 
he was told that there was nothing more they could do but 
total knee replacement and that the physicians wanted to wait 
until he was 65 to do that.  It was noted that the veteran 
was using a neoprene knee brace.  The veteran described 
constant pain, 8 on a scale from 0/10; localized to the right 
knee with walking increasing pain.  Examination showed no 
patellar prominence on the right, full range of motion to the 
right knee, no crepitus, stable cruciate and collateral 
ligaments.  The assessment was chronic knee pain.  

In a December 2000 VA progress note, the veteran's gait 
pattern was good.  The veteran stated that he could not stand 
on his toes because of instability in the right knee but he 
stood on his heels with no difficulty.  He refused to attempt 
to deep knee bend.  The examiner noted surgical incisions 
anteriorly right knee joint from previous surgery.  The 
patella was surgically absent.  He was able to extend each 
knee completely with fair strength.  Right knee flexion was 
limited to about 90 degrees, but the left knee flexed well 
beyond 90 degrees.  There was no swelling or effusion present 
with either knee.  Each knee was stable.  The veteran 
complained of pain when the knees were manipulated.  There 
was marked painful audible subpatellar crepitation on the 
left.  He complained of increasing subpatellar pain as the 
knee was flexed.  McMurray's maneuver on the left was 
associated with subpatellar crepitation and pain.  There were 
no other localizing signs.  X-rays of each knee showed joint 
space narrowing.  

The examiner noted that because of the veteran's age he was 
certainly not a candidate for total knee arthroplasty on the 
right at the present time.  The examiner was going to send 
the veteran to physical therapy for quadriceps strengthening 
exercises for the right lower extremity to be done on a home 
program.

VA progress notes dated in February 2001 showed full 
extension of the right knee and he could flex it to 110 
degrees.  There was no anterior, posterior, or varus-valgus 
instability.  He was tender along the anterior aspect of his 
knee.  He had a well-healed incision and given that he had 
arthritis of the knee and an old patellectomy, the examiner 
was amazed at the amount of extension he was able to get as 
well as his motor strength.  His quadriceps were weaker on 
the right side, 4+/5 compared to 5/5.  He was not complaining 
of major complaints in his left knee.  

The examiner reviewed x-rays and opined that the veteran had 
moderately advanced osteoarthritis given his young age.  
Because of the veteran's lack of extensor mechanism, a 
previous history of infection, his moderate arthritis, and 
his young age the examiner did not think that the appellant 
was a current candidate for total knee replacement.  It was 
recommended that the veteran continue his stretching 
exercises.  He was started on a low dose of Naprosyn to help 
with the pain.  The examiner recommended a desk job, and low 
demands on the left knee to try to preserve as much knee 
function and strength until he was much older.  The examiner 
believed that if surgery was entertained that a knee fusion 
would best serve the veteran, although the functional level 
of a fused knee would not be optimal.  

September 2001 VA progress notes indicated that the veteran 
was seen for knee pain.  Range of motion was from 5 degrees 
shy of a full extension to over 100 degrees of flexion.  He 
did not have swelling or effusion of his knee joint.  His 
knee was stable to varus and valgus stress, and to anterior 
and posterior drawer maneuvers.  He had a negative Lachman.  
He did complain of pain with range of motion.  He complained 
of more anterior joint line type pain medially than 
laterally.  

X-rays showed arthritic changes, more in the lateral 
compartment than in the medial.  He did appear to have a cyst 
on the skier's view.  The skier's showed his joint line 
narrowing better and he did have some Fairbanks signs was 
well.  

In November 2001, it was noted by a VA examiner that the 
veteran was seen at the Baptist Emergency room earlier in the 
month and was prescribed medication.  On examination, the 
veteran walked with a stiff legged knee gait on the right 
which torqued his hip.  His right knee had full active 
extension, flexion to 120 degrees.  There was diffuse medial 
joint line tenderness and some lateral joint line tenderness.  
The right knee was not unstable and there was swelling 
laterally.  There seemed to be palpable osteophytes.  There 
was a catch in his knee extension as he tried to extend from 
60 to about 40 degrees shy of full extension.  

Radiographs of his right knee demonstrated some early 
degenerative changes in the lateral compartment.  A magnetic 
resonance imaging (MRI) scan demonstrated a small lateral 
meniscal tear and a small Baker's cyst, which the examiner 
was unable to detect on physical examination.  The examiner 
opined that the veteran could not return to employment in 
construction.  A total knee replacement was opined to be a 
possibility "several years down the road."  The possibility 
of fusing the knee was also discussed.  It was opined on a 
separate sheet that neither fusion nor a knee replacement 
would allow the appellant to return to heavy work.

At a December 2003 examination by Deborah F. Hammond-
Wickfall, M.D., the veteran reported having chronic bilateral 
knee pain, knee stiffness, periodic locking, and periodic 
give way.  On examination each knee appeared to show a full 
range of motion in flexion and extension.  There was no 
evidence of heat effusion, deformity.  X-rays reportedly 
showed slight right knee osteoarthritis, and no left knee 
osteoarthritis.  

A January 2004 Social Security Administration determination 
indicated that the veteran was found to be disabled beginning 
in May 1996 due to being status post patellectomy, 
degenerative joint disease in both knees, status post ankle 
fracture, and asthma.  Following the onset of his disability, 
records show that he had worked.  In October 2003, it was 
determined that the veteran had performed substantial gainful 
activity and his benefits were ceased.  The veteran requested 
that his benefits be reinstated because he stopped work in 
January 2002.  The veteran's benefits were reinstated because 
review of his medical file found no significant medical 
improvement in his condition.

An April 2004 VA consultation report showed that the right 
knee had no palpable patella.  He had difficulty getting full 
active extension past the knee put into full extension.  
Flexion was limited to 120 degrees.  There was mild varus 
valgus instability.  The right ankle had full motion, as did 
the subtalar joint.  There was tenderness along the scar of 
the lateral aspect of the fibula and discomfort with pressure 
of the palpable hardware.  Distal pulse was intact and there 
was no specific muscle weakness or sensory abnormalities 
noted.  

September 2004 x-rays of the right knee showed no evidence of 
acute fracture or dislocation; soft tissue calcifications; 
joint space was grossly maintained.  December 2004 VA x-rays 
of the left knee showed no gross evidence of acute fracture 
or dislocation; joint space was grossly maintained; and 
degenerative changes at the patella.  

VA treatment records dated December 2004 to January 2005 show 
that the veteran received Hyalagan injections to the knees.  

A February 2005 VA progress note recorded complaints of right 
knee pain.  Physical examination revealed flexion to 120 
degrees, and full extension with difficulty.  The was a mild 
varus valgus instability.  The diagnosis was right knee 
degenerative arthritis. 

At his June 2005 VA examination, the veteran reported that he 
had not worked since 1996.  Prior to that he was in multiple 
jobs such as assembly line worker, etc.  The appellant stated 
that he stopped working because of continuous right knee 
pain, even while sitting.  The examiner noted that the 
veteran was seen several times due to continued knee pain and 
had participated in multiple treatment modalities to include 
physical therapy.  The examiner noted that the veteran had 
received Hyalgan injections in both knees but did not respond 
well.  It was opined that the appellant was too young to 
undergo a total knee replacement.  

The examiner reviewed 1993 and 2001 MRI reports pertaining to 
the right knee which together indicated degenerative changes, 
the surgical absence of patella, chondromalacia most evident 
in the medial portion of the lateral compartment, and a small 
limited tear of the anterior horn of the lateral meniscus.  
Reportedly, the veteran was taking Naproxen and Amitriptyline 
for the pain, and he had used a straight cane for 
approximately six years.  He had been wearing a right knee 
brace but recently began using a Neoprene sleeve.  He did not 
wear a left knee brace.  

The veteran complained that his right knee pain woke him.  He 
indicated that his right knee swelled occasionally, but could 
not tell when or how.  During flare-ups he stated that the he 
could not even walk and pain at this time was at a level of 
10 on a scale of 0/10.  He reported that he wore the brace 
for the feeling of security that it would not give way.  When 
he was walking without the brace at times he felt that the 
knee might give way; however, he denied any recent falls due 
to giving away of the knee.  He pointed that he could not 
continue to work, and was angry that he was always 
preoccupied by pain and could not concentrate even on 
sedentary style activities.  The veteran indicated that he 
did household chores and he was with the Ministry of Drug and 
Alcohol and he helped them with lawn mowing, painting the 
houses, etc, and he did as much as he could.  

He reported that the was involved in exercise programs, rode 
the exercise bicycle ten minutes at least three times a week.  
He did some stretching exercises at home on his own.  

Regarding the left knee, he stated that he had constant pain 
at a level 5 on a scale of 0/10.  At times it could be severe 
to a level 7.  He denied any swelling of the left knee.  He 
described the pain as sharp inside the knee and under the 
knee cap.  He denied any instability of the knee.  During 
flare-ups he could have pain at level 7 which lasted for 
several hours.  Regarding flare-ups, he stated that he could 
not walk and pain was always at a level 10.

The examiner noted that when the veteran was walking in the 
hallways, and while taking trips from the waiting room to 
primary care and pharmacy areas he did not appear to be in 
any acute distress.  The examiner indicated that most of the 
time during the veteran's walking (which the examiner 
observed incidentally without knowing who he was) he was not 
putting any weight on the cane; however, at the end of the 
examination after watching him for about 200 feet, he started 
limping favoring the right side.  

During the examination the veteran was noted to have some 
antalgic pattern on the right side.  He sat comfortably in 
the chair with his elbows resting on the knees.  He did not 
appear to be in any discomfort.  Although he stated that the 
pain at this time was at a level 10 his demeanor during the 
examination did not indicate the pain to be at that level.  
He was able to don and doff shoes and socks and he was able 
to do it while standing without holding onto any objects.  He 
was able to maintain balance well on one lower extremity at a 
time, better on the left side than the right side.  He did 
not use any assistive devices.  He was able to squat halfway 
and complained of bilateral knee pain.  Throughout the 
examination the veteran was very cooperative.  He was able to 
walk on heels and toes without any complaints of pain or 
discomfort.  

Examination of the right knee showed an old healed, nontender 
surgical scar.  There was no swelling, and the absence of the 
patella was noted.  There was no effusion and he did no offer 
any complaints of additional pain; however, when asked he 
stated that the pain was at a 10 level.  Active range of 
motion in knee extension was to 0 degrees.  Flexion was to 
110 degrees.  Repeated range of motion remained the same even 
after fifth attempt.  Passive range of motion indicated 
extension to 0 degrees and flexion to 120 degrees.  At 120 
degrees the examiner noticed a grimace on the veteran's face.  
Once released from 120 degrees of flexion he did not seem to 
have any discomfort; however, when asked he stated it was 
extremely painful.  Drawer's sign was negative.  Lachman's 
test was negative.  Medial and lateral stress test indicated 
mild increase in movement at less than 1+; however, there was 
no definite instability noted.  McMurray's and Apley's tests 
did not reveal any additional discomfort during the 
examination.  When asked if he had any pain the appellant 
stated yes; however, he could not tell at which point he had 
the pain and his demeanor did not reflect additional 
discomfort.  Manual muscle strength was normal in flexion and 
extension within given range of motion.  No muscle atrophy 
was noted.

Examination of the left knee showed no tenderness, effusion 
or parapatellar tenderness.  During history taking he stated 
the pain was mostly on the inside of the knee and he pointed 
to the medial aspect of the knee.  Drawer's sign and 
Lachman's test were negative.  Medial and lateral stress 
tests did not reveal any ligament instability or laxity.  
McMurray's and Apley's tests were negative.  Active range of 
motion in extension to 0 degrees.  Passive range of motion 
remained at 0 degrees.  Active flexion was to 120 degrees.  
Passive flexion was to 130 degrees without any complaints of 
pain or discomfort.  Repeated range of motion did not reveal 
any additional instability.  

Functionally, the veteran was independent in activities of 
daily living, transfers, and ambulation without any assistive 
devices; however, for a sense of security he wore a neoprene 
sleeve on the right side and he used the straight cane and he 
stated that he put weight on the cane when the knee pain was 
very severe or when he had to walk for long distances.  The 
examiner noted that DeLuca provisions could not be determined 
with any medical certainty; however, during acute 
exacerbations the veteran could have further limitations in 
range of motion of both knees.  The extent of any limitation 
could not be determined as it depended on level of severity 
of pain and presence or absence of swelling and the veteran's 
mood at the time.  Based on the examination, although he had 
functional range of motion there were limitations in flexion 
of both knees from normal range of motion.  Although the 
appellant was complaining of pain at a level 10 he was able 
to perform range of motion to the present level.  Based on 
this information, except in the presence of swelling, the 
veteran did not expect any more limitations in range of 
motion due to pain itself.  The examiner did not see any 
evidence of weakness; endurance could be limited due to pain, 
but depended on the appellant's mood.  Fatigue was a 
subjective complaint.  Coordination was a central nervous 
system function.  Although there was some limitation on 
balance of the lower extremity at the time it did not appear 
to be unstable.  Bilateral X-rays revealed degenerative 
changes but no changes since prior studies.  Regarding 
employment the examiner noted that pain limited the 
appellant's activities.  The examination, however, did not 
indicate any limitations on sedentary activities.  

III.  Criteria and analysis

Postoperative residuals of right knee chondromalacia, status 
post patellectomy

The veteran's right knee disability is rated 30 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5262.  A 40 percent rating 
is in order for nonunion of the tibia or fibula with loose 
motion and requiring a brace.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, a 
40 percent rating is authorized for ankylosis of the knee 
between 10 and 20 degrees of flexion.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The pertinent evidence of record, to include multiple VA 
examinations reveals no evidence of ankylosis or nonunion of 
the tibia and fibula with loose motion.  Hence, an increased 
rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 or 5262 
is not warranted.  Further, inasmuch as the evidence is not 
reflective of limitation of motion severe enough to warrant 
even a zero-percent rating under Diagnostic Codes 5260 or 
5261, the provisions of VAOPGCPREC 23-97, VAOPGCPREC 9-98, 
and VAOPGCPREC 9-2004, are not application in this instance, 
and separate evaluations for extension and flexion are not in 
order.

Remaining for consideration is whether any further schedular 
increase for right knee disablement is warranted on the basis 
of 38 C.F.R. §§ 4.40, 4.45, 4.59.  Such regulations provide 
that the rating for a musculoskeletal disorder based on 
limitation of motion should reflect functional limitation 
that is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  When assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  DeLuca, 8 Vet. App. at 206-7.  

Here, however, there is no evidence that the right knee 
disorder is manifested by of disuse atrophy, or skin changes 
(save for the single isolated finding of skin contractures in 
1999.  Moreover, the assignment of a compensable evaluation 
for this disorder is an acknowledgement by VA that the 
appellant is impaired.  VanHoose v. Brown, 4 Vet. App. 361 
(1993).  Hence, in the absence of greater objective pathology  
or behavioral changes during motion, the Board finds that an 
increased rating is not warranted under DeLuca.

Degenerative joint disease, left knee

The RO has evaluated the left knee disability as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010.

Title 38, Code of Federal Regulations, Section 4.71a, 
Diagnostic Code 5010 provides that arthritis, due to trauma, 
substantiated by x- ray findings, is to be rated as 
degenerative arthritis.  Degenerative arthritis is rated in 
accordance with Diagnostic Code 5003, which provides that 
degenerative arthritis established by x- ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.

Under Diagnostic Code 5260, where flexion of the leg is 
limited to 45 degrees a 10 percent rating is warranted.  A 
limitation of flexion to 30 degrees warrants a 20 percent 
rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, where extension is limited to 15 
degrees, a 20 percent rating is assignable; and where 
extension is limited to 10 degrees a 10 percent rating is 
assignable.  38 C.F.R. § 4.71a.

In order to receive a rating higher than 10 percent for this 
disorder, the evidence must show extension limited to 15 
degrees or more (Diagnostic Code 5261); or flexion limited to 
30 degrees or less (Diagnostic Code 5260).  During the 
appellate period, however, the appellant did not show this 
degree of lost motion.  The veteran has reported that he 
experiences left knee swelling.  The Board finds, however, 
that in the absence of objective evidence of either disuse 
atrophy or incoordination on use that the 10 percent rating 
assigned for arthritis adequately compensates any pain, 
swelling or other functional left knee loss that he may 
experience.  As explained above, the medical evidence of 
record does not show that the veteran has any additional 
limitation of motion, or functional loss, which would entitle 
him to the next higher rating for arthritis of left knee.  
The 10 percent rating assigned under Diagnostic Code 5010 for 
traumatic arthritis is adequate compensation for any painful 
motion or other functional loss.  Thus, entitlement to a 
rating higher than 10 percent is denied.

In reaching each of the foregoing decisions the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for postoperative 
residuals of right knee chondromalacia, status post 
patellectomy, is denied.

Entitlement to an increased rating for degenerative joint 
disease of the left knee is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


